Citation Nr: 0717664	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-33 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had honorable military service from August 1963 
to May 1966 and other than honorable military service from 
August 1966 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.


FINDING OF FACT

The evidence of record fails to connect the veteran's current 
right hip disability with an event in service.


CONCLUSION OF LAW

Criteria for service connection for a right hip disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he was involved in a fight in 
service in which he was struck in the right hip with the 
thick end of a pool cue.  The veteran indicated that he was 
told by the medical officer that his hip had been chipped, 
but that it could not be casted, because he would not be able 
to walk.  The veteran believes that this injury was the cause 
of the degenerative joint disease (DJD) in his right hip.  
The veteran indicated that following the fight, he was put on 
light duty, but the hip pain persisted even when he returned 
to regular duty.

Service medical records confirm that the veteran was struck 
with a pool cue during an altercation; however, the medical 
record shows that the veteran was struck in the left hip in 
August 1964 with a pool stick, not in the right hip.  The 
examination of presumably the left hip showed bony tenderness 
and localized swelling, and the examiner opined that the 
veteran had a hip contusion.  On the veteran's separation 
physical, and on a subsequent physical to evaluate his 
suitability for continued military service, the veteran's 
lower extremities were normal, as was his spine/other 
musculoskeletal system.   There was no mention of any hip 
problems on either examination or in the additional service 
medical records.

Following service, the medical evidence fails to show any 
right hip disability for many years, although the veteran had 
several traumatic accidents.  In 1981 the veteran fell from a 
tree and sought treatment for hip pain, but an x-ray of his 
right hip showed no evidence of a fracture.  In 1992 the 
veteran was in accident in which the bus he was riding rear 
ended a car.  While the veteran had extensive injuries, there 
was no indication of any hip injury.  A VA examination in 
December 1992 found that the veteran's musculoskeletal system 
was negative for joint pain; and a June 1997 treatment record 
reflected that the range of motion of the veteran's hips was 
normal.

In January 2002 the veteran presented for treatment 
complaining of right hip pain which had begun a month 
earlier.  The veteran's private doctor, Dr. Johnson, 
indicated that there was no appreciable tenderness, although 
there was marked limitation of motion of the hip with pain, 
and he rendered the impression of right hip pain of 
spontaneous onset with unclear etiology.  At a subsequent 
appointment, Dr. Johnson indicated that an MRI had shown some 
degenerative changes in the right hip.  VA records also 
reflect that the veteran sought treatment for hip pain in 
January 2002 and he was assessed with a hip strain.

At a VA examination in August 2002, x-rays showed that the 
veteran had DJD of the right hip; and the examiner indicated 
that the veteran had a post-traumatic degenerative joint 
disease of the right hip with slight loss of function.  No 
opinion as to the etiology of the hip disability was 
expressed.

In December 2004, a VA doctor was asked to determine whether 
it was as likely as not that a hip contusion from being 
struck with a pool cue in 1964 caused the degenerative 
changes that were seen in 2002.  In response the doctor 
indicated that there was no relationship, as a soft tissue 
trauma is not related to the degenerative disease process 
involving the hip. 

As such, the evidence of record fails to show an injury to 
the right hip while the veteran was in the military (unless 
the medical examiner marked the wrong hip on his evaluation 
sheet); and, even if the veteran's right hip was injured by a 
pool cue during service, the evidence fails to relate the 
veteran's current hip disability to it.  There is no evidence 
of a right hip disability for more than three decades 
following service, and there is evidence of intervening 
traumatic injuries to the hip, such as falling out of a tree.  
Furthermore, no doctor has opined that it is as likely as not 
that the veteran's right hip disability was caused by an 
event during his military service.

While the veteran believes that his right hip disability is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his right hip disability and an event in service.  

Given that the medical evidence of record fails to link the 
veteran's right hip disability with an event in service, the 
criteria for service connection have not been met, and the 
veteran's claim is therefore denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2003.  By this, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally 
his claim was readjudicated following the completion of 
required notice.  

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  The veteran was also provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for degenerative joint disease of the 
right hip is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


